Mr. Justice Stone, dissenting: I cannot concur in the opinion filed in this case. It holds that the Attorney General, on behalf of the People, had no right to intervene. It does not hold, and it is not the law, that a party whose interests are affected has no right to a writ of error to review a decree affecting his interests. The contrary is the rule. This is true though he is not made a party to the action. (People v. O’Connell, 252 Ill. 304; Anderson v. Steger, 173 id. 112.) The writ of error in this case goes further than to complain of the refusal of the court to permit the Attorney General to intervene, — it attacks the decree as harmful to the public interest. Without regard to the question of the right of the Attorney General to intervene in the circuit court, the people have a right to have this decree reviewed by a writ of error. The Attorney General is the chief law officer of the State and is empowered to bring such action on behalf of the people as the law affords them. Fergus v. Russel, 270 Ill. 304; Revell v. People, 177 id. 468; People v. General Electric Railway Co. 172 id. 129. It is said in the opinion that there is no doubt about the interest of the State in the continued operation of the railroad but that the decree does not in any way affect that interest. The decree provides for the offer of the property first in three parcels and then in twenty. The eighteen parcels, other than 12 and 12a, described in the decree, are as follows: Parcel 1 comprises 2.99 miles of railway in the city of Pekin and certain other lands in Tazewell county owned by the railroad, with tracks, right of way, buildings, switches, etc. Parcel 2, a strip of the railroad 8.98 miles in length, in Tazewell and Mason counties, extending from the southern end of parcel 1 to Manito, and including also all switch-tracks and other properties along that line. Parcel 3, the railway line from Manito to the depot at Havana, being 19.08 miles, more or less, and certain described properties incident and appurtenant thereto. Parcel 4, the railway line extending from Havana to Jacksonville, being 41.16 miles, and other property appurtenant thereto located in Havana. Parcel 5, the terminal properties in Jacksonville. Parcel 6, the line from Havana to Petersburg, being 23.42 miles in length. Parcel 7, the line from Petersburg to Springfield, being 22.55 miles in length. Parcel Ja, freight houses, tracks and property in Springfield. Parcel 8, the line from Springfield to a point one-half mile south of Curran, being 8.01 miles in length. Parcel 8a, the line from a point one-half mile south of Curran to a point one mile south of Waverly, consisting of 14.98 miles. Parcel 9, that portion of the track south of 8a to the crossing of the Carrollton branch of the C. & A. railway, a length of 20.69 miles. Parcel 10, from the C. & A. crossing to a point one mile north of Lock Haven, 35.09 miles. Parcel 11 includes the track from the point one mile north of Lock Haven to East St. Louis and also the west line to Grafton, the line to East St. Louis being 29.51 miles in length and the Grafton branch 8.4 miles. Certain other pieces of property in the decree described as belonging and appurtenant to these parcels of the railroad were also to be sold. Parcels 12 and 12a refer to the trust equipment and certain real estate. Parcels 13 and 14 constitute the balance of the equipment. Parcel 15 constitutes certain properties used for non-carrier purposes. Parcel 16 designates the Peoria and Pekin Union railway stock, and parcel 17 130 shares of capital stock in the Missouri and Illinois Bridge and Belt Railway Company. It requires but the reading of the provisions of this decree to see that a sale in the twenty parcels authorized by it is as positive a destruction of this road as though the abandonment of it were specifically provided in the decree. Eor instance, parcel 8 is the line from Springfield to a point one-half mile south of Curran, consisting of 8.01 miles of railroad without terminal facilities, rolling stock or equipment. Parcel 8a is that part of the railroad extending from a point one-half mile south of Curran to a point one mile south of Waverly, consisting of 14.98 miles, with no equipment. These serve to illustrate that under separate sales to separate individuals no one would own a railroad, to say nothing of taking such charged with a public duty to operate it. The opinion admits public interest in the operation of the road but at the same time approves a decree which authorizes a sale of the property in such a manner as to prevent its operation. No one contends that this railroad should not be sold. No one contends that the mortgagees are not entitled to a decree of sale, nor does anyone contend that the mortgagees are compelled to operate this road at a loss, or that the matter of continued operation of the road is one that can be determined in a foreclosure proceeding. Neither the continued operation- of a railroad nor its abandonment can be determined, either directly or indirectly, in such proceeding. For that reason a decree which, in effect, prevents the operation of the road is beyond the power of a court to grant. A court of equity in a foreclosure proceeding has no more power to enter a decree that will, in effect, bring about the abandonment of a railroad than it has to order its continued operation at a loss. If, in order to get more money for the mortgagees, the people’s rights may be destroyed without an opportunity to be heard, then they have no such rights. It is futile to say that the people have as much right against twenty purchasers of small parcels of the road as they have against the road as a whole. An owner of one or more of the small fragments, consisting of a few miles of railroad without terminal facilities or rolling stock, cannot, by the very nature of his possession, be charged with the duty to operate a railroad, and it seems absurd to say that he takes two lines of steel rail, or a railroad depot, charged with the public duty to operate a railroad. He has no railroad to operate. It is also said in the opinion that whatever action the people have is not affected by this decree. This cannot be true. Should the Attorney General object to the confirmation of a sale of this road in such parcels before the circuit court, he is met by the fact that this court has affirmed a decree authorizing just such sale and that the sale was made in accordance with such decree. Should he later seek by mandamus to require the different individual owners of separate parts of what was once a railroad to carry out a duty to operate them or to prevent by injunction the tearing up of the rails, he is met by the fact that each of such owners owns his purchase separately, and not jointly with the owner of any other part, and that, not having a substantial portion of a railroad, he cannot be charged with the duty to operate that which he does not own. Thus it is seen that the admitted rights of the public become rights which no one is required to respect. It is said that the mortgagees have a right to have the road sold in whatever manner will bring the most money, regardless of the mortgage contract and regardless of the interest of the public in its continued operation. The cases do not so hold. A railway company derives all its powers and privileges from the State which created it, and the bondholders enjoy the security of the mortgage because of the act of the legislature granting this power to the railway company. By acceptance of its charter from the State such company is permitted to exercise certain rights not enjoyed by individuals. It is given certain attributes of sovereignty itself, such as the power of eminent domain. It is likewise charged with the performance of certain public duties, namely, the duties of a common carrier. The public, therefore, have a direct interest in keeping it continuously open without any material diminution of its capacity to meet all the legitimate demands of the public. The duty rests upon a court ordering a sale of a railroad, to protect, if possible, the public interest. Such an interest certainly entitles the people to be heard, when, as here, a decree in a court of equity has been entered permitting a sale which will prevent the operation of the road and thereby destroy the interest of the public in it. The above view is supported by the courts of this country. (Peoria and Springfield Railroad Co. v. Thompson, 103 Ill. 187; Chicago, Danville and Vincennes Railway Co. v. Loewenthal, 93 id. 433; Low v. Blackford, 87 Fed. 392; State v. Bullock, 78 Fla. 321; New York Trust Co. v. Portsmouth and Extra Street Railway Co. 192 Fed. 728; State v. Dodds City, Montezuma and Trinidad Railway Co. 53 Kan. 377; Dayton, Xenia and Belpre Railroad Co. v. Lewton, 20 Ohio St. 401; Railroad Comrs. v. P. & O. C. R. R. Co. 63 Me. 269; Attorney General v. West Wisconsin Railway Co. 36 Wis. 466; Bullock v. State of Florida, 254 U. S. 513; Hood v. Ocklawaha Valley Railroad Co. 78 Fla. 659; Gates v. Boston and New York Air Line Railroad Co. 53 Conn. 333.) The opinion cites no cases to the contrary, and I know of none. Moreover, in this case the mortgage in terms provides that the road shall be sold as a whole. While the road may be said to have waived that provision by not objecting, it by no means follows that the people may not urge such provision if it is of benefit to the public interest. It is said that it may be that the road will be sold as a whole or in units capable of operation, and not in the twenty parcels authorized by the decree. The validity of a decree is measured by what it authorizes. It gains no virtue by the fact that its invalid portions may not be carried out. The facts as set forth in the record show that the road is 247 miles in length. Over $100,000 and much of its right of way were contributed by its patrons. There are sixty-six cities and villages, with a population of over 200,000, and an adjacent rural population of over 360,000, six coal mines, fifty-five grain elevators, thirty-seven banks, and at least twenty-one other industries, besides buildings and improvements placed along the line of the road, that are served thereby. Many are entirely dependent on this road for railway transportation. The evidence in the record tends to show that the loss in private property, alone, by the destruction of this road will amount to more than $16,000,000. Surely such a disastrous result to so many people and municipalities of the State should not be permitted unless upon the greatest necessity. I am convinced that the decree in this case renders possible the gravest injustice to the public and that it should be reversed, with directions that a decree be entered that will not authorize a sale which destroys the road. Mr. Justice Farmer, also dissenting. Mr. Justice Heard : I concur in the foregoing dissenting opinion of Mr. Justice Stone.